Vanell Corp.

411 108th Avenue NE

Suite 1970

Bellevue, Washington 98004

 

 

January 3, 2014

 



Train Travel Holdings, Inc.



2929 Commercial Blvd.

Fort Lauderdale, Florida 33308

Attention: Neil Swartz

 

Re:Binding Letter of Intent

 

Dear Mr. Swartz:

 

This letter sets forth our binding letter of intent (“Letter of Intent”) among
Vanell Corp., a Nevada corporation (“Vanell”) and Train Travel, Holdings, Inc.,
a Florida Corp. (“Train Travel”), in connection with the transfer and issuance
of shares of Vanell to Train Travel, or its designees, in an amount equal to 78%
of the issued and outstanding shares of Vanell on a fully diluted basis (the
“Transaction”), subject to the terms of definitive agreements, to be negotiated
and duly executed by the relevant parties.

 

The proposed terms of the Transactions are as follows:

 

1. Definitive Agreements. Consummation of the Transactions as contemplated
hereby will be subject to the negotiation and execution of mutually satisfactory
definitive agreements (the “Definitive Agreements”), setting forth the specific
terms and conditions of the Transactions proposed hereby. The execution of the
Definitive Agreements by the parties is subject to approval by the Board of
Directors of each party. The parties will use their reasonable best efforts to
negotiate in good faith the Definitive Agreements, which shall contain, among
other terms and conditions, the following provisions:

 

(a)Vanell shall effectuate a transaction such that Train Travel, or its
designees such receive shares representing 78% of the issued and outstanding
shares of Vanell on a fully diluted basis, in consideration for the transfer of
all of the outstanding shares of Train Travel to Vanell so that Train Travel
shall become a wholly owned subsidiary of Vanell (“Purchase Price”).

 

(b)The shares directors, executives, officers and affiliates of Vanell shall
indemnify and hold harmless Train Travel and its shareholders from any
liabilities arising or related to any action that occurred prior to the
Transactions.

 

(c)The current officers and directors of Vanell shall resign effective
immediately after the closing of the Transaction, with such vacancies filled by
the nominees of Train Travel.

 

(d)Any required and necessary third-party consents shall be obtained prior to
execution of the Definitive Agreement, including, but not limited to, any
consents required to be obtained from Vanell’s lenders, creditors, vendors and
lessors.

 



 

 

 

 

(e)At closing of the Transaction, Vanell will cease its operation and satisfy
all of its outstanding liabilities in full.

 

(f)At closing of the Transaction, each party shall have completed their due
diligence review of the other party and shall be reasonably satisfied with the
result of such review.

 

2. Conduct of Business. Prior to the execution of the Definitive Agreement and
the closing of the Share Purchase, Vanell will conduct its operations in the
ordinary course consistent with past practice and will not issue any capital
stock or grant any options with respect to its capital stock, nor will Vanell
make any distributions, dividends or other payments to any affiliate or
shareholders. Vanell will continue to make timely disclosures and reports as
required by federal and state securities laws. Each Party shall make a good
faith effort to complete all terms of this Letter of Intent as soon as
practicable.

 

3. Public Announcements. Neither party will make any public disclosure
concerning the matters set forth in this Letter of Intent or the negotiation of
the proposed Transactions without the prior written consent of the other party,
which consent shall not be unreasonably withheld. If and when either party
desires to make such public disclosure, after receiving such prior written
consent, the disclosing party will give the other party an opportunity to review
and comment on any such disclosure in advance of public release. Notwithstanding
the above, to the extent that disclosure of the matters set forth in this Letter
of Intent is required by laws or to the extent that such disclosure is ordered
by a court of competent jurisdiction, then such disclosing party will provide
the other party, if reasonably possible under the circumstances, prior notice of
such disclosure as well as an opportunity to review and comment on such
disclosure in advance of the public release.

 

4. Due Diligence; Confidentiality Agreement. Each party and its representatives,
officers, employees and advisors, including accountants and legal advisors, will
provide the other party and its representatives, officers, employees and
advisors, including accountants and legal advisors, with all information, books,
records and property (collectively, “Transaction Information”) that such other
party reasonably considers necessary or appropriate in connection with its due
diligence inquiry. Each party agrees to make available to the other party such
officers, employees, consultants, advisors and others as reasonably requested by
the other party for meetings, visits, questions and discussions concerning each
other and the Transactions. Each of the parties shall maintain the
confidentiality of the Transaction Information, unless all or part of the
Transaction Information is required to be disclosed by applicable securities
laws or to the extent that such disclosure is ordered by a court of competent
jurisdiction. Each party will have until 12:00PM Eastern Standard Time on the
date that is January 9, 2014 (the “Due Diligence Review Period”) to complete
their initial due diligence review of the respective documents, unless the
Definitive Agreement specifies a different deadline for completion of such due
diligence review.

 

5. Exclusivity. In consideration for the mutual covenants and agreements
contained herein, until the termination of this Letter of Intent in accordance
with its terms, Vanell, its officers, directors, employees, shareholders and
other representatives, will not, and will not permit any of their respective
affiliates to, directly or indirectly, solicit, discuss, accept, approve,
respond to or encourage (including by way of furnishing information) any
inquiries or proposals relating to, or engage in any negotiations with any third
party with respect to any transaction similar to the Transaction or Transaction
or any transaction involving the transfer of a significant or controlling
interest in the assets or capital stock of Vanell, including, but not limited
to, a merger, acquisition, strategic investment or similar transaction
(“Acquisition Proposal”). Vanell and its officers or their respective affiliates
will immediately notify Train Travel in writing of the receipt of any third
party inquiry or proposal relating to an Acquisition Proposal and will provide
Train Travel with copies of any such notice inquiry or proposal. Notwithstanding
the foregoing, nothing in this Section 5 will be construed as prohibiting the
board of directors of Vanell from (a) making any disclosure to its stockholders
required by applicable law; or (b) responding to any unsolicited proposal or
inquiry to Vanell (other than an Acquisition Proposal) by a third party by
advising such third party the existence of this Section 5.

 

 

 



 

6. Termination. This Letter of Intent may be terminated (a) by mutual written
consent of the parties hereto, (b) by either party (i) after 5:00 p.m. Eastern
standard time on January 30, 2014, which date may be extended for a period of
thirty (30) days at the written request of either party, if a Definitive
Agreement is not executed and delivered by the parties prior to such time, (c)
if the Transactions are enjoined by a court or any governmental body, or (d) by
Train Travel, if Train Travel is not satisfied with the results of its due
diligence investigation of Vanell in its sole and absolute discretion.

 

7. No Brokers. Each party represents and warrants to the other that there are no
brokers or finders entitled to any compensation with respect to the execution of
this Letter of Intent, and each agrees to indemnify and hold the other harmless
from and against any expenses or damages incurred as a result of a breach of
this representation and warranty.

 

8. Expenses. Each of the parties will be responsible for its own expenses in
connection with the Transactions, including fees and expenses of legal,
accounting and financial advisors.

 

9. Compliance with the Securities Laws. Train Travel acknowledges that it and
its officers, directors, shareholders and employees and other representatives
may, in connection with their consideration of the proposed Transactions, come
into possession of material non-public information about Vanell. Accordingly,
Vanell will use its best efforts to ensure that none of its officers, directors,
shareholders and employees or other representatives will trade (or cause or
encourage any third party to trade) in any of the securities which they will
receive as a result of the Share Purchase while in possession of any such
material, non-public information. Vanell acknowledges that it and its officers,
directors, shareholders and employees and other representatives may, in
connection with their consideration of the proposed Transactions, come into
possession of material non-public information about Train Travel and its
respective affiliates. Accordingly, Vanell will use its best efforts to ensure
that none of its officers, directors, shareholders, employees or other
representatives will trade (or cause or encourage any third party to trade) in
any of the securities which they will receive as a result of the proposed
Transactions while in possession of any such material, non-public information.

 

10. Counterparts. This Letter of Intent maybe executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Fax and PDF copies of signatures shall be treated
as originals for all purposes.

 

11. Effect. Other than Section 2 to Section 10 hereof, which are binding
obligations of the parties govern by the laws of the State of Nevada, no parties
have obligations with respect to the Transactions contemplated unless and until
the Definitive Agreements are duly executed.

 

 

 



 

This Letter of Intent will expire and be void unless it has been duly executed
by or on behalf of the parties prior to at 5:00 p.m. (Eastern Standard Time) on
January 3, 2014.

 

Very truly yours,  

 

VANELL CORP.

 

By: /s/ Francisco Douglas Magana                 

Name: Francisco Douglas Magana

Title: Director

 

Agreed and Accepted:

 

TRAIN TRAVEL HOLDINGS, INC.

 

By:           /s/Neil Swartz               

Name: Neil Swartz

Title: President

 



 

 

